Case 1:18-cv-02351-KLM Document 56-1 Filed 01/18/19 USDC Colorado Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:18-cv-02351-KLM

 FARMLAND PARTNERS INC.,

        Plaintiff,

 v.

 ROTA FORTUNAE (WHOSE TRUE
 NAME IS UNKNOWN), JOHN/JANE
 DOES 2–10 (WHOSE TRUE NAMES ARE
 UNKNOWN),

        Defendants.


                           FARMLAND PARTNERS INC.’S
               FIRST SET OF INTERROGATORIES TO ROTA FORTUNAE


        Farmland Partners Inc., by its attorneys, propounds the following interrogatories to

 Defendant Rota Fortunae to be separately answered in accordance with the instructions below

 within 30 days.

        Farmland Partners propound these interrogatories consistent with and without waiver of

 its arguments made in support of their motion to remand this action to Colorado State Court. See

 ECF No. 15.

        The Definitions and Instructions set forth below shall apply to all interrogatories herein.

                                           DEFINITIONS

        1.      The terms “Communication” or “Communications” mean and include, but are not

 limited to, any of the following: (a) any written letter, memorandum, or other Document of any

 kind by mail, courier, other delivery services, telecopy, facsimile, telegraph, electronic mail, text
                                                   1

 dn-201927
                                                                                                   EXHIBIT A
Case 1:18-cv-02351-KLM Document 56-1 Filed 01/18/19 USDC Colorado Page 2 of 11




 or SMS, voicemail, or any other means, including without limitation any attachment thereto; (b)

 any telephone call, whether or not such call was by chance or prearranged, formal or informal;

 and (c) any conversation or meeting between two or more Persons, whether or not such contact

 was by chance or prearranged, formal or informal.

        2.        The terms “Document” or “Documents” mean anything that is a “document”

 within the meaning of Rules 26 and 34 of the Federal Rules of Civil Procedure, expressly

 including but not limited to any Communication (electronic or otherwise). A draft or non-

 identical copy of a Document is a separate Document within the meaning of this term.

        3.        The term “Identify” means (i) as to Persons other than corporations, to provide

 names, addresses, residence(s) and citizenship, and (ii) as to corporations, to provide names and

 addresses of places of incorporation and principal places of business.

        4.        The term “Including” means including without limitation.

        5.        The term “July 9 Letter” means the letter Matthew M. Mitzner wrote, on behalf of

 defendants, to Farmland Partners on July 9, 2018 titled “Questions for Management of Farmland

 Partners Inc.”

        6.        The term “Mitts Declaration” means the October 3, 2018 declaration of Joshua

 Mitts filed with Farmland Partners’ Motion to Remand, attached hereto.

        7.        The terms “Person” or “Persons” mean all natural persons, corporations,

 partnerships, or other business associations, and all other legal or governmental entities or

 associations.

        8.        The term “Posting” means and refers to the July 11, 2018 article regarding

 Farmland Partners as published on Seeking Alpha under the pseudonym “Rota Fortunae.”

                                                   2

 dn-201927
Case 1:18-cv-02351-KLM Document 56-1 Filed 01/18/19 USDC Colorado Page 3 of 11




        9.      The terms “Relating to,” “Regarding,” and “Concerning” each mean, in addition

 to their usual and customary meanings, concerning, relating to, discussing, mentioning,

 evidencing, embodying, constituting, effecting, referring to, assessing, recording, analyzing,

 describing, evaluating, memorializing, about, regarding, touching upon, listing, or reflecting the

 matter specified in the request.

        10.     The term “Tweets” means and refers to Communications posted by You to

 Twitter, including without limitation content You drafted, “likes,” and “retweets.”

        11.     The terms “You” or “Your” mean and refer to Rota Fortunae, going by any name

 or pseudonym, as well as any successors, predecessors, assigns, agents, representatives,

 attorneys, employees, employers, officers, directors, affiliates, subsidiaries, Persons, or entities

 acting or purporting to act on any behalf of Rota Fortunae.

                                          INSTRUCTIONS

        1.      If Documents are identified in answering an interrogatory, provide copies of such

 Documents.

        2.      If You do not answer an interrogatory or claim privilege over certain Documents,

 Communications, or any part thereof, because of a claim of privilege or immunity, expressly set

 forth the specific privilege or immunity claimed, and describe the Documents, Communications,

 or things not produced or disclosed in a manner that would enable Plaintiff to determine the

 applicability of the privilege, including the following information:

                (1)     the nature and subject matter of the Document, Communication, or thing;

                (2)     the date the Document, Communication, or thing was acquired, or came

                        into existence;

                                                   3

 dn-201927
Case 1:18-cv-02351-KLM Document 56-1 Filed 01/18/19 USDC Colorado Page 4 of 11




                (3)     the author(s) or participant(s) in the Communication;

                (4)     all addressees, recipients, copyholders, and other distributees;

                (5)     the organization, if any, with which each author, addressee, recipient,

                        copyholder, distributee, or communicating Person was then connected and

                        his or her job title or description; and

                (6)     if a Document, the number of pages.

                                       INTERROGATORIES

        1.      Identify all Persons with whom You Communicated Concerning Farmland

 Partners, Including Communications regarding the July 9 Letter, the Posting, and/or trading in

 securities Concerning Farmland Partners, Including with any employee, employer or coworkers

 of Yours, and describe those Communications, Including where, when and by what means You

 Communicated with such Persons, and what was said.

        2.      For all references to plural pronouns in the July 9 Letter, the Posting, Your

 Tweets, and/or Communications from Your counsel, Including “we” and “us,” identify all

 Persons to whom those plural references refer and describe why the various writings included

 those plural references.

        3.      Identify and describe any information or involvement You have or had Regarding

 trading of Farmland Partners securities, Including:

                (1)     the options trading set forth in paragraphs 17 and 18 of the Mitts

                        Declaration;

                (2)     profits on any trades of Farmland Partners securities transacted on or after

                        July 11, 2018;

                                                   4

 dn-201927
Case 1:18-cv-02351-KLM Document 56-1 Filed 01/18/19 USDC Colorado Page 5 of 11




                (3)     the identity of any Person or entity engaging in such trades; and

                (4)     any position held, directly or indirectly, in Farmland Partners securities on

                        or prior to July 11, 2018, and for any such position, identify the date of

                        any transactions involving such positions and the price paid or received

                        for the securities underlying that position.

        4.      Identify all Persons who have provided to You, or received from You, any direct

 or indirect benefits Relating to Your role in researching, writing, or disseminating the Posting

 and/or Tweets, Including paying attorney fees, and describe the benefit provided or received.

        5.      Identify and describe why You chose to study and write about Farmland Partners

 and Paul Pittman.

        6.      Identify all pseudonyms other than Rota Fortunae You have used in connection

 with any Document about Paul Pittman, Farmland Partners or any other publicly traded

 company.

        7.      Identify and describe any written or oral communications with the Securities and

 Exchange Commission since submitting documentation to the SEC’s “whistleblower hotline” as

 set forth in Rota Fortunae’s declaration attached to Exhibit A to its October 5, 2018 Motion to

 Dismiss.




                                                  5

 dn-201927
Case 1:18-cv-02351-KLM Document 56-1 Filed 01/18/19 USDC Colorado Page 6 of 11




 Dated: November 30, 2018

                                    Respectfully submitted,



                                    /s/ Michael D. Birnbaum
                                    Scott F. Llewellyn
                                    Kyle S. Pietari
                                    Morrison & Foerster LLP
                                    4200 Republic Plaza
                                    370 Seventeenth Street
                                    Denver, Colorado 80202
                                    Telephone: 303.592.1500
                                    Facsimile: 303.592.1510
                                    sllewellyn@mofo.com
                                    kpietari@mofo.com

                                    Michael D. Birnbaum
                                    Morrison & Foerster LLP
                                    250 West 55th Street
                                    New York, NY 10019
                                    Telephone: 212.336.4079
                                    Facsimile: 212.468.7900
                                    mbirnbaum@mofo.com

                                    Attorneys for Plaintiff, Farmland Partners Inc.




                                       6

 dn-201927
Case 1:18-cv-02351-KLM Document 56-1 Filed 01/18/19 USDC Colorado Page 7 of 11




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:18-cv-02351-KLM

 FARMLAND PARTNERS INC.,

           Plaintiff,

 v.

 ROTA FORTUNAE (WHOSE TRUE
 NAME IS UNKNOWN), JOHN/JANE
 DOES 2–10 (WHOSE TRUE NAMES ARE
 UNKNOWN),

           Defendants.


  FARMLAND PARTNERS INC.’S FIRST SET OF REQUESTS FOR PRODUCTION OF
                  DOCUMENTS TO ROTA FORTUNAE


           Farmland Partners Inc., by its attorneys, hereby requests that Defendant Rota Fortunae

 respond to the following requests for production of documents in accordance with the

 instructions below within 30 days.

           Farmland Partners propounds these document requests consistent with and without

 waiver of its arguments made in support of its motion to remand this action to Colorado State

 Court. See ECF No. 15.

           The Definitions and Instructions set forth below shall apply to all document requests

 herein.




                                                   1
 dn-201936 v3
Case 1:18-cv-02351-KLM Document 56-1 Filed 01/18/19 USDC Colorado Page 8 of 11




                                           DEFINITIONS

        1.       The terms “Communication” or “Communications” mean and include, but are not

 limited to, any of the following: (a) any written letter, memorandum, or other Document of any

 kind by mail, courier, other delivery services, telecopy, facsimile, telegraph, electronic mail, text

 or SMS, voicemail, or any other means, including without limitation any attachment thereto; (b)

 any telephone call, whether or not such call was by chance or prearranged, formal or informal;

 and (c) any conversation or meeting between two or more Persons, whether or not such contact

 was by chance or prearranged, formal or informal.

        2.       The terms “Document” or “Documents” mean anything that is a “document”

 within the meaning of Rules 26 and 34 of the Federal Rules of Civil Procedure, expressly

 including but not limited to any Communication (electronic or otherwise). A draft or non-

 identical copy of a Document is a separate Document within the meaning of this term.

        3.       The terms “Person” or “Persons” mean all natural persons, corporations,

 partnerships, or other business associations, and all other legal or governmental entities or

 associations.

        4.       The term “Posting” means and refers to the July 11, 2018 article regarding

 Farmland Partners as published on Seeking Alpha under the pseudonym “Rota Fortunae.”

        5.       The terms “Relating to,” “Regarding,” and “Concerning” each mean, in addition

 to their usual and customary meanings, concerning, relating to, discussing, mentioning,

 evidencing, embodying, constituting, effecting, referring to, assessing, recording, analyzing,

 describing, evaluating, memorializing, about, regarding, touching upon, listing, or reflecting the

 matter specified in the request.


                                                   2
 dn-201936 v3
Case 1:18-cv-02351-KLM Document 56-1 Filed 01/18/19 USDC Colorado Page 9 of 11




        6.      The term “Tweets” means and refers to Communications posted by You to

 Twitter, including without limitation content You drafted, “likes,” and “retweets.”

        7.      The terms “You” or “Your” mean and refer to Rota Fortunae, going by any name

 or pseudonym, as well as any successors, predecessors, assigns, agents, representatives,

 attorneys, employees, employers, officers, directors, affiliates, subsidiaries, Persons, or entities

 acting or purporting to act on any behalf of Rota Fortunae.

                                          INSTRUCTIONS

        1.      This request requires You to produce all documents that are in Your actual or

 constructive possession, custody, or control. This production is to be made on or before the

 close of business on December 31, 2018, at Morrison & Foerster, LLP, 5200 Republic Plaza, 370

 Seventeenth Street, Denver, Colorado, 80202-5638 or at a mutually agreed alternate location.

        2.      If You withhold any of the requested documents from production under a claim of

 privilege or other protection, You must serve on the undersigned a privilege log under Fed. R.

 Civ. P. 26(b)(5) contemporaneous with the production of documents.

                                     DOCUMENT REQUESTS

        1.      Documents and Communications with any Persons Regarding researching,

 drafting, editing, or funding the Posting.

        2.      Documents and Communications with any Persons Regarding Farmland Partners

 or Paul Pittman.

        3.      Documents and Communications with any Persons Regarding buying, trading, or

 profiting from positions in Farmland Partners stock.




                                                   3
 dn-201936 v3
Case 1:18-cv-02351-KLM Document 56-1 Filed 01/18/19 USDC Colorado Page 10 of 11




         3.      Communications between You and the Securities and Exchange Commission

  regarding the Posting, Farmland Partners or Paul Pittman.

         4.      Documents sufficient to reflect Your trading in any securities of a public company

  in which You took a short position since January 1, 2015.

         5.      Documents and Communications Regarding or informing the basis of Your

  assertions in the Posting that Farmland Partners faced “a serious risk of insolvency”; “[Paul]

  Pittman pledged his shares” of Farmland Partners stock for a bank loan; Farmland Partners was

  “artificially increasing revenues by making loans to related-party tenants”; Farmland Partners

  failed to properly disclose the financial impact of its loan program; Farmland Partners stock was

  “uninvestible”; and departures of Farmland Partners’ auditor and directors were related to

  concerns about the company’s loan program.




                                                  4
  dn-201936 v3
Case 1:18-cv-02351-KLM Document 56-1 Filed 01/18/19 USDC Colorado Page 11 of 11




  Dated: November 30, 2018

                                    Respectfully submitted,



                                    /s/ Michael D. Birnbaum
                                    Scott F. Llewellyn
                                    Kyle S. Pietari
                                    Morrison & Foerster LLP
                                    4200 Republic Plaza
                                    370 Seventeenth Street
                                    Denver, Colorado 80202
                                    Telephone: 303.592.1500
                                    Facsimile: 303.592.1510
                                    sllewellyn@mofo.com
                                    kpietari@mofo.com

                                    Michael D. Birnbaum
                                    Morrison & Foerster LLP
                                    250 West 55th Street
                                    New York, NY 10019
                                    Telephone: 212.336.4079
                                    Facsimile: 212.468.7900
                                    mbirnbaum@mofo.com

                                    Attorneys for Plaintiff, Farmland Partners Inc.




                                       5
  dn-201936 v3
